Citation Nr: 0740719	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder, to 
include ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
November 1962, and from November 1963 to January 1967.  He 
was born in July 1940.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in July 2004.

The veteran and his wife provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
theRO in November 2007.  Also present at the hearing, with 
the veteran's permission, was an observer accompanying the 
veteran's representative.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran's military personnel files, including write-ups 
for combat-related awards, reflects that during his second 
period of service as a Marine he was in Vietnam from May 1965 
to May 1966, and earned a Bronze Star with a Combat "V" 
while assigned as an MACV adviser in Thanh Hoi Village, and 
during Operation Lam Son 1990 in Ba Lonh Valley, in Quang Tri 
Province.   

The veteran asserts that he twice injured his back in 
service, once when he was in basic officer training at the 
Quantico Marine base in Virginia, for which he was seen at 
the local facility; and the second when he was diving for 
cover during a firefight in Vietnam.  He says he was treated 
for the latter injury by a Navy physician at the MACV 
compound at Quang Tri.  He states that over the years his 
back situation has gotten worse, and was finally made much 
worse by an injury in March 2003 when he was struck by an 
unsecured steel plate.


Other than periodic perfunctory physical examinations which 
noted neither complaints nor findings of back problems, very 
few medical records are in the file for the veteran.  In the 
handful of clinical notations, he was seen in April 1963 at 
the U.S. Naval Hospital at Quantico, VA, after having been 
kicked in the flank the day before.  He had muscle tenderness 
in the paralumbar muscles.  He was given a limitation of duty 
for 24 hours, and given pain medications.

The veteran has recently stated that, when he treated for 
back pain in April 1963, he experienced a compression 
fracture to the 5th lumbar vertebra, which was visible on 
subsequent X-rays although not detected at the time of the 
initial incident.  It is unclear when this finding was made.

No other specific notations are in the files relating to his 
back, except that a special lumbosacral X-ray was requested 
in April 1965 while he was Camp Lejeune, NC; this was 
reportedly negative.  It is unclear what precipitated the 
request.  However, there is no report of any back injury or 
care while in Vietnam, including under MACV auspices.

The Board is mindful that, in a case such as this, where 
service medical records are limited, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

Since filing his recent claim, the veteran has submitted 
releases and private treatment records have been submitted 
relating to recent care.  He has alleged that various 
physicians have told him that he had an underlying back 
problem all along and that the recent injury just aggravated 
it more.

A VA evaluation has not been undertaken with regard to the 
veteran's back claim.  VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of 


disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Particularly, in terms of the latter consideration, it 
appears that VA examinations for the purpose of nexus 
opinions are necessary because (1) the record contains 
competent evidence of current symptomatology; (2) there are 
relevant notations concerning such in the veteran's service 
medical records; and (3) the evidence indicates that the 
claimed disabilities may be associated with in-service 
injuries.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that the latter element is a low threshold).

Also, given the veteran's combat service, claim of back pain 
and reported treatment, and evidence of current back 
disability, the Board finds that a VA examination is needed 
to determine whether the veteran has the claimed 
disability(ies) and, if so, whether each of the claimed 
disabilities had its onset during service or is related to 
his active service, to include incidents in combat as 
reported by the veteran.  38 U.S.C.A. § 1154(b), 5103A; 38 
C.F.R. § 3.159(c)(4).

In the context of all evidence of record, it is also unclear 
whether the veteran fully understands that the essence of his 
case rests on chronicity between service and his present 
problems, and documentation of that chronicity along with 
nexus opinion(s) associating his current problems in some 
manner with service.  In light of the VCAA, notification of 
legal standards and evidentiary development is necessary.

A report from private evaluation September 2003 showed 
magnetic resonance imaging (MRI) findings of ankylosing 
spondylitis as well as degenerative erosive changes of the 
vertebral plates felt to related to "old injury to the 
anterior longitudinal ligament".

It is unclear whether the veteran has received Workers 
Compensation Benefits as a result of his 2003 injury, or 
whether Social Security Administration (SSA) disability 
benefits have been awarded.  In either instance, records 
associated with such decisions might be of benefit in 
assessing the nature of any pre-2003 back problems.  In any 
event, VA is required to obtain evidence from SSA, including 
any decisions by an administrative law judge, and to give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  Therefore, attempts should 
be made to obtain these records.

A statement is of record from one private physician dated in 
October 2004 to the effect that the veteran had a history of 
multiple compression fractures, with severe spinal 
degenerative changes with aggravation, as a result of his 
current problem related to ankylosing spondylitis.  He opined 
that his spinal degenerative condition was separate and 
apart, and pre-existing.  However, the opinion did not 
reflect as to the origin of the pre-existing problems, nor 
did it indicate upon what clinical basis this opinion was 
reached. 

The most event medical opinion of record is from CL-E, M.D., 
dated in March 2005, to the effect that

his past medical history is significant 
for back injuries which he reported as 
having occurred dung military service 
(1960's).  He incurred two separate 
injuries during that period.  He reported 
that both injuries were at the spinal 
area, one was documented and one was 
undocumented. Since the onset of this 
reported muscle trauma his symptoms have 
aggravated.

It is my opinion that the musculoskeletal 
symptoms and accumulative problems 
(including the injury, which he sustained 
during his service duty) are contributing 
factors to his chronic pain.
 
Based upon the current evidence of record, the Board finds 
that additional development might be of benefit to the 
veteran's claim.  


Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Specifically, if the veteran had 
additional evidence which might be 
available with regard to his back 
condition from the time of his active 
service until the 2003 injury, he should 
submit it, and VA should assist as 
feasible.  

Documentation may be available in one of 
his several occupational efforts as a 
engineer, e.g., in employment physicals, 
etc., and Workers Compensation and/or SSA 
records should also be obtained.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine the 
nature and etiology of all current back 
problems.  

Specifically, after review of the evidence 
of record, the examiner should opine as to 
the following 

    (a) what is the correct diagnosis(es) 
of all current back disabilities;

    (b) to what are these disabilities 
attributable; 

    (c) is it at least as likely as not 
that any back problems prior to the 2003 
industrial incident were attributable to 
the in-service back injuries, and by what 
is that determinable?

    The Board notes that "as likely as 
not" does not mean merely with the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for final appellate consideration  The 
veteran need do nothing further until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

